Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1, 6, 11, 12, 14, 15, 20 and 23, in the reply filed on Jul. 8, 2022 is acknowledged.
Claims 1, 6, 11, 12, 14, 15, 20, 23, 35, 36, 39, 40, 42-52, and 55-57 remain pending in the current application, claims 35, 36, 39, 40, 42-52, and 55-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
The requirement for the restriction of Inventions I and II is still deemed proper and is therefore made FINAL.
Claims 1, 6, 11, 12, 14, 15, 20 and 23 have been considered on the merits.


Status of the Claims 
	Claims 1, 6, 11, 12, 14, 15, 20, 23, 35, 36, 39, 40, 42-52, and 55-57 are currently pending.
	Claims 35, 36, 39, 40, 42-52, and 55-57 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 2-5, 7-10, 13, 16-19, 21, 22, 24-34, 37, 38, 41, 53-54 and 58-64 are cancelled. 
	Claims 1, 6, 11, 12, 14, 15, 20 and 23 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: illegible text in Fig. 1C, 1D and 1E, Fig. 3C, Fig. 6, and Fig. 31A; there is description of color in the Specification for Fig. 7A and 7B on pg. 9 lines 16-21; Fig. 14A and 14B on pg. 11 lines 8-9 and pg. 45 lines 8-10; and Fig. 16A-C on pg. 11 lines 16-19 and pg. 45 lines 21-24 and the various colors cannot be distinguished from each other since the figures are in black and white. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms RetCam™ on pg. 10 line 8 and 15, pg. 43 line 35, pg. 44 line 9, pg. 4 line 28, pg. 50 line 25 and 29, pg. 52 line 4 and 22; Micro4™ Controller on pg. 23 line 25, pg. 39 line ; Luminex® on pg. 36 line 8; Hibernate™-E medium on pg. 43 line 15, which are a trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
	Claim 12 is objected to in the recitation of “bioprosthetic retinal graft”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “retinal tissue graft” to be consistent with the wording in claim 1 from which the claim depends. 
Claim 15 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. pigment epithelium-derived factor (PEDF), ciliary neurotrophic factor (CNTF) and Wingless/Integrated (WNT)).  
Claims 20 and 23 is objected to in the recitation of “retinal tissue”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “retinal tissue graft” to be consistent with the wording in claim 1 from which the claims depend.
Appropriate corrections are appreciated. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line, the phrase “the method of claim 7”, renders the claim and its dependents indefinite, since the claim depends on a canceled claim, and, therefore, is incomplete.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11, 14, 15 and 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Humayun et al. (US 2012/0009159 A1).
With respect to claim 1, Humayun teaches treating a retinal degenerative disease by administering a retinal tissue graft (0022).  With respect to claim 1, Humayun teaches the retinal tissue graft comprises retinal pigmented epithelial (RPE) cells are derived from human embryonic stem cells (pluripotent stem cells) (0022).  With respect to claim 6, Humayun teaches the retinal tissue graft comprising RPE cells, photoreceptor cells and retinal ganglion cells (0033).  With respect to claim 11, Humayun teaches a substrate suitable for implantation (biocompatible scaffold) (0022).  With respect to claim 14, Humayun teaches the substrate containing the cells (retinal tissue graft) secretes growth factors and neurotrophic factors (0086).  With respect to claim 15, Humayun teaches the cells secrete brain-derived neurotrophic factor (BDNF), ciliary neurotrophic factor (CNTF), and pigment epithelium-derived factor (PEDF) (0086 and 0161).  With respect to claim 23, Humayun teaches the retinal tissue graft is administered subretinally (0174 and 0192) and reports that others have inserted retinal tissue grafts under the macula (epiretinal) (0189).
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 11, 12, 14, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Humayun et al. (US 2012/0009159 A1).
With respect to claim 1, Humayun teaches treating a retinal degenerative disease by administering a retinal tissue graft (0022).  With respect to claim 1, Humayun teaches the retinal tissue graft comprises retinal pigmented epithelial (RPE) cells are derived from human embryonic stem cells (pluripotent stem cells) (0022).  With respect to claim 6, Humayun teaches the retinal tissue graft comprising RPE cells, photoreceptor cells and retinal ganglion cells (0033).  With respect to claim 11, Humayun teaches a substrate suitable for implantation (biocompatible scaffold) (0022).  With respect to claim 14, Humayun teaches the substrate containing the cells (retinal tissue graft) secretes growth factors and neurotrophic factors (0086).  With respect to claim 15, Humayun teaches the cells secrete brain-derived neurotrophic factor (BDNF), ciliary neurotrophic factor (CNTF), and pigment epithelium-derived factor (PEDF) (0086 and 0161).  With respect to claim 23, Humayun teaches the retinal tissue graft is administered subretinally (0174 and 0192) and reports that others have inserted retinal tissue grafts under the macula (epiretinal) (0189).
Humayun does not teach the method where the retinal tissue graft contains 10,000-100,000 photoreceptor cells as recited in claim 12.  However, Humayun teaches the number of cells delivered can range from 10,000 to 100,000 cells (0172). Although Humayun does not teach the ranges recited in claim 12 for the photoreceptor cells, specifically, in the retinal graft, it would have been obvious to one of ordinary skill in the art that these cell ranges could be applied to photoreceptor cells in the retinal tissue graft, since Humayun teaches the graft including photoreceptor cells (0033).  Furthermore, one of ordinary skill in the art would recognize that the number of cells in the retinal tissue graft is a result effective variable and that the number of cells in the retinal tissue graft would be matter of routine optimization depending on such factors such as the size of graft and the other cells included in the graft.    
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Humayun (as applied to claims 1, 6, 11, 12, 14, 15 and 23 above), and further in view of  Sodhi et al. (Survey of Ophthalmology, 2008).
The teachings of Humayun can be found in the previous rejection above. 
Humayun does not teach the method where the ocular pressure is modulated before, during, and/or after the administration of the retinal tissue as recited in claim 20.  However, Sodhi teaches a method of reattaching retina where injection of fluid or and gases aid in the reattachment and are used to re-establish intraocular volume and mechanically flatten the detached retina and following par plana surgical approach (pg. 58 Col. 1 para. 2 and pg. 59 Col. 2 para. 2).  One of ordinary skill in the art would understand that the injection of fluid or gas into the eye would modulate the ocular pressure.  In further support, Humayun teaches a par plana surgical approach is used for implantation (0174).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Humayun to include modulating the ocular pressure before, during and/or after the administration of the retinal tissue, for the benefit of flattening the graft after transplanting it and maintaining the intraocular volume.  It would have been obvious to one of ordinary skill in the art to incorporate well-known surgical procedures for repairing retinal tissue when administering a retinal graft as taught in Humayun and modify the method of Humayun to include the modulating of the ocular pressure as taught by Sodhi.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Humayun to include modulating the ocular pressure before, during and/or after the administration of the retinal tissue, since modulating the ocular pressure by injection of fluid and gases during retinal operations was well-known as disclosed by Sodhi.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632